DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims 4, 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner could not find proper support for the limitation of “the first step, the second step, the third step, and the fourth step are performed before the inside of the processing chamber is subjected to any etching” in claim 1. Applicant, in his remarks, points at paragraph [0003] of the corresponding PgPub. However, paragraph [0003] is located in the “Description of the Related Art” section, and is silent about “the first step, the second step, the third step, and the fourth step are performed before the inside of the processing chamber is subjected to any etching”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims 4, 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because it is not clear what is meant by “the first step, the second step, the third step, and the fourth step are performed before the inside of the processing chamber is subjected to any etching”, does it mean that the first step, the second step, the third step, and the fourth step are performed only once in the lifetime of the chamber before the inside of the processing chamber is subjected to any etching whatsoever, or does it mean that the first step, the second step, the third step, and the fourth step are performed every time the chamber is cleaned before the next batch of wafers are processed i.e. before the inside of the processing chamber is subjected to the next batch of wafer etching? Note that there is no support in applicant’s specification for the first alternative.
For the purpose of this examination, the limitation is interpreted as the first step, the second step, the third step, and the fourth step are performed every time the chamber is cleaned before the next batch of wafers are processed i.e. before the inside of the processing chamber is subjected to the next batch of wafer etching.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4, 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2013/0087174) in view of Singh et al. (US 7,204,913) and in view of applicant’s admitted prior art (AAPA).
Sun disclose methods for in-situ chamber dry cleaning a plasma processing chamber utilized for gate structure fabrication process in semiconductor devices. Particularly, embodiments of the present invention relate to methods and apparatus for in-situ chamber dry cleaning a plasma processing chamber utilized to etch a metal gate structure formed in semiconductor devices on the substrate [0003]. Accordingly, it is important to remove and clean such metal containing etching by-products periodically [0006], which clearly suggests that the multiple step cleaning has to be performed cyclically prior to etching.
Sun discloses [0010] In yet another embodiment, a method for in-situ chamber dry clean includes a first step of supplying a first gas including a mixture of at least a BCl.sub.3 (Boron trichloride which is a chlorine containing gas) gas and a CF.sub.4 gas into the processing chamber [0026] In one embodiment, the boron containing gas supplied in the first cleaning gas includes BCl.sub.3, BH.sub.3, B.sub.2H.sub.6, or other suitable boron containing gas and the like. The fluorine containing gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein the x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas as used in the first cleaning gas may be selected from Cl.sub.2 (Chlorine gas), HCl, SiCl.sub.4, or other suitable chlorine containing gases and the like, 
A second step of applying a second gas including at least a Cl.sub.2 gas into the processing chamber Sun clearly suggests Cl2 alone can be used for the second step. [0029] the halogen containing gas supplied in the second cleaning gas may assist continuing removing the remaining residuals, including other types of residuals, from the interior of the etch processing chamber. In one embodiment, the halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4, or other suitable chlorine containing gas and the like. The inert gas may be supplied in the second cleaning gas may include He, Ar, or other suitable gases. The term “may be supplied” suggests also the possibility where the inert gas may not be supplied.
 A third step of supplying a third gas including a mixture of at least an oxygen containing gas and CF.sub.4 gas into the processing chamber.  [0032] Subsequently, at block 306, a third cleaning gas is supplied into the etch processing chamber to continuing removing contaminates and film residuals from the interior of the etch processing chamber. The third gas may be provided after the flow of the second gas has terminated, or the flows may be gradually transitioned. In one embodiment, the third cleaning gas includes at least an oxygen containing gas. In another embodiment, the third cleaning gas includes a mixture of at least the oxygen containing gas, a fluorine containing gas and a halogen containing gas. The halogen containing gas and the fluorine containing gas supplied in the third cleaning gas may assist continuing NF.sub.3 (Nitrogen trifluoride), and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4 or other suitable chlorine containing gases and the like. The oxygen containing gas may be supplied in the third cleaning gas may include O.sub.2, N.sub.2O, NO.sub.2, CO, CO.sub.2 or other suitable gases. 
Sun clearly proposes the third cleaning gas includes at least an oxygen containing gas which can be N.sub.2O, NO.sub.2, CO, CO.sub.2, these gases are not “oxygen gases” since by definition “oxygen gas” is defined as O2. Sun never state that the oxygen containing gas has to be O2.
The three cleaning steps are performed in sequence (see Fig. 3). In [0026] Sun recites NF3 as an equivalent to CF4.
 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art

It is noted that Sun is silent about a step of depositing (seasoning) using a silicon element-containing gas after the 3 cleaning steps and prior to the etching step.
	Singh discloses a semiconductor processing chamber having a silicon containing pre-coat seasoning. The seasoning pre-coat could be a CFx based layer and/or a silicon based layer. The cleaning preferences for a silicon based pre-coat are described more fully with reference to FIG. 10. The silicon containing chamber pre-coat is achieved with plasmas containing mixtures of silicon containing feed gas, with oxygen and/or nitrogen. Inert gases, e.g., helium and argon may also be added to the gas mixture. Exemplary silicon containing feed gases include: SiH.sub.4, Si.sub.2H.sub.6, SiH.sub.3CH.sub.3, Si(CH.sub.3).sub.3, SiF.sub.4, SiCl.sub.4 (Silicon tetrachloride), SiHCl.sub.3, SiH.sub.2Cl.sub.2, SiBr.sub.4 and tetraethyl orthosilicate (TEOS) (Col. 11, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after chamber cleaning and before etching because Singh teaches it is conventional to do so.
One of ordinary skill in the art would have been motivated to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after cleaning the chamber and prior to etching in order to obtain conditions where the chamber state is the same for every wafer being processed, thereby allowing for reproducible and repeatable process operations for each successive wafer and extending the mean time between cleans, as suggested by Singh.

	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to repeat any of the five steps of the proposed combined method of Sun and Singh, including all five steps, when one application of each or all is not enough to perform the cleaning, seasoning and etching steps as originally desired.
The proposed method of Sun modified by Singh, as set-forth above, does have to repeat steps 1 to 4 after the predetermined number of one wafer has been etched as suggested by Singh Fig. 6 where the “provide clean chamber” step 160 is replaced by the cleaning method of Sun noting that Singh requires a clean chamber every time a set of “Next wafer” has been processed. Sun clearly states [0036] Accordingly, methods and apparatus for performing an in-situ cleaning process are provided to clean a plasma processing chamber without breaking vacuum. The methods includes a multiple cleaning steps to clean a plasma processing chamber prior to and after a plasma etching process.

Sun teaches it is important to remove and clean such metal containing etching by-products periodically [0006], which clearly suggests that the multiple step cleaning has to be performed cyclically prior to etching.
As stated above, one of ordinary skill in the art would have been motivated to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after cleaning the chamber and prior to etching a wafer sample in order to obtain conditions where the chamber state is the same for every wafer sample being etch processed, thereby allowing for etch 
As a result all 4 steps, including a first step of subjecting an inside of the processing chamber to plasma cleaning using a boron element-containing gas; a second step of subjecting the inside of the processing chamber to plasma cleaning using a chlorine gas after the first step; a third step of subjecting the inside of the processing chamber to plasma cleaning using a fluorine element-containing gas after the second step; a fourth step of depositing a chamber wall-deposited film in the processing chamber by plasma using a silicon element-containing gas after the third step, have to be performed every time the chamber is cleaned in order to etch at least one wafer as a fifth step of subjecting the wafer sample to plasma etching after the fourth step.
Since the proposed combination of the methods of Sun and Singh suggests “periodically” cleaning/seasoning befor and after at least one wafer is etched, then necessarily Sun and Singh suggest the first step, the second step, and the third step of a second periodical cleaning/seasoning are sequentially carried out after the first step to the fifth step of a previous periodical cleaning/seasoning/etching are sequentially performed or repeated until a predetermined number of samples (at least one) is/are all subjected to plasma etching.
As to the new limitation of “the first step, the second step, the third step, and the fourth step are performed before the inside of the processing chamber is subjected to any etching”, applicants specification disclose “[0003] When a sample containing the metal material (for example, TiN) is etched, a metal material residue (metal residue) may be deposited on an inner wall of a chamber, which complicates the removal of the metal material residue provided by plasma cleaning. As described in JP-
Regarding claims 22, 25,  Singh discloses: The silicon containing chamber pre-coat is achieved with plasmas containing mixtures of silicon containing feed gas, with oxygen and/or nitrogen. Inert gases, e.g., helium and argon may also be added to the gas mixture. Exemplary silicon containing feed gases include: SiH.sub.4, Si.sub.2H.sub.6, SiH.sub.3CH.sub.3, Si(CH.sub.3).sub.3, SiF.sub.4, SiCl.sub.4, SiHCl.sub.3, SiH.sub.2Cl.sub.2, SiBr.sub.4 and tetraethyl orthosilicate (TEOS). The silicon containing pre-coat may be represented by the formula SiO.sub.xN.sub.yR.sub.z where x, y, z are real numbers and R is a constituent of the silicon containing feed gas. Composition of a silicon containing pre-coat deposited using SiCl.sub.4 and O.sub.2 gases may be represented by SiO.sub.xCl.sub.z, where x is a real number between 0 and 2. An exemplary range of the processing parameters for applying the silicon containing pre-coat generated from a SiCl.sub.4 and O.sub.2 is listed in Table 3 (Col. 11, line 35).
As to claims 23-24, 26-27, Sun discloses: [0026] In one embodiment, the boron containing gas supplied in the first cleaning gas includes BCl.sub.3, BH.sub.3, B.sub.2H.sub.6, or other suitable boron containing gas and the like. The fluorine containing gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein the x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas as used in the first cleaning gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, SF.sub.6, NF.sub.3 and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4, or other suitable chlorine Cl.sub.2 and the inert gas is Ar.

Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive. The above rejections have been updated/re-written to address all the claim amendments as well as all applicant’s arguments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713